DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 10, 2021 has been acknowledged and entered by the examiner.  After careful consideration, it has been determined by the examiner that applicant’s amendments have not overcome the rejections, and have necessitated the following rejection under 35 U.S.C. 112 § (a) and (b).  This rejection is now made final.

Certified Copy of Foreign Priority Document Not Filed
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Patent Office on July 12, 2018  It is noted, however, that applicant has not filed a certified copy of the GB6039096 application as required by 37 CFR 1.55.  
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Claim Rejections - 35 U.S.C § 112 (a) and (b)
The claim is FINALLY rejected under 35 U.S.C § 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person  as the invention.
While it is noted that applicant has addressed most of the issues raised in the rejection under 35 USC 112 a and b in the non-final action mailed on July 22, 2020, including converting portions of the rear side of the instrument for medical diagnosis to broken lines, and canceling Figure 1.7, applicant still has not addressed the issue raised in the non-final rejection regarding the poor line quality/lines merging where detail is high.
The claimed design is considered indefinite and nonenabling because the lines forming the drawings merge where detail is high and it is not possible to understand the exact nature, depth, or configuration of the contours described. For example, many areas among the figures show the lines merging and forming thick, dark black contours, thus the Examiner cannot determine the exact configuration of these claim lines as they merge together to form one thick claim line.  Additionally, due to the lines merging and the blurry line quality of the drawings, the Examiner cannot understand many of the smaller, more detailed portions of the claimed design as shown in Figures 1.3 and 1.4.

    PNG
    media_image1.png
    1114
    984
    media_image1.png
    Greyscale

In order to overcome this portion of the rejection, applicant may submit higher quality drawings or additional figures which show the design at a larger scale.  Additionally views that show the element or partial views may also be submitted so long as no new matter is added to the claimed design (See 37 CFR 1.84 (h)(3)).
In order to overcome this rejection, it is suggested that the design be shown clearly and consistently throughout the views.  If some parts cannot be clarified without creating a new appearance, applicant may wish to remove those parts from the claim by converting them to .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
The claimed design is FINALLY rejected under 35 U.S.C. § 112 (a) and (b), as set forth above.
The references not relied upon are cited as cumulative prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch, can be reached on 571-272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921